Title: Defense of American Placeholders, 17 January 1769
From: Franklin, Benjamin
To: 


In his two roles of colonial agent and royal official, Franklin was particularly vulnerable to charges in America that he was betraying the first, and in England that he was betraying the second. Criticism in the London press of him and other Americans in royal service continued as long as he remained in England, but this is his only public reply. It requires little editorial annotation because Verner Crane, with his usual thoroughness, has explained the journalistic attacks that elicited this defense.
 
To the Printer.
Your correspondent Machiavel tells us, that “Nothing can be a greater burlesque on Patriotism, than the conduct of the Americans, who affect discontent at being taxed, and therefore not only petition and remonstrate, but are continually writing pamphlets, filling newspapers, and consecrating Trees to Liberty; when, at the same time, many of them are writing to administration how to enforce the collection of such duties as are imposed, &c. &c. with a view to obtain offices and pensions under the Crown, in America.” And then he gives us a list of fifteen Americans, whom he charges with having been successfully guilty of this baseness. The whole apparently with a view of lessening any concern the friends of Liberty here may have for the injured people of that country, and of discountenancing any endeavours for their relief, by thus rendering them both contemptible and odious.
But, methinks it should be considered,
1. That if not only fifteen, but fifteen hundred, out of three millions, had been seduced by corruption, to betray the interests of their country, the proportion is not so great as to judge of the rest by them, to conclude that therefore they might be oppressed without injury, stripped of their rights without remorse; their petitions and remonstrances disregarded; their constitution dissolved; their towns insulted and dragooned; their real patriots hanged as traitors, not for any disloyalty to their King, but merely for doubting the power of parliament, in particular cases, or, perhaps, only thwarting the views of a wrong-headed, pertinacious minister.
2. That being loyal subjects to their sovereign, the Americans think they have as good a right to enjoy offices under him in America, as a Scotchman has in Scotland, or an Englishman in England; and that they may equally hold them consistent with honour; since they have never yet been taught to believe that the interests of their King and his subjects are so contrary and incompatible, that an honest man cannot serve the one without betraying the other.
Let me farther add, that, among the gentlemen in his list, I know some, who, far from receiving the offices they hold, as the wages of corruption, rose in them gradually and regularly, in a course of years; others had been conferred as rewards of public service, by sea and land, during war; others enjoyed their offices many years before any dispute arose, or was dreamt of, between the two countries; and have yet, throughout those disputes, been firm to the cause of their country, at all hazards. If there are any of them who are known, or even, on probable grounds, suspected, to have betray’d it, such are in universal odium among their virtuous compatriots; and therefore their country ought not to be censured upon their account. To defend it from such indiscriminate censure, is the chief end of my giving you this trouble.
Your correspondent adds, “Behold how true it is, that every man has his price.” In a former paper [Dec. 19.] he had told us, (speaking of mankind) “We are honest as long as we thrive by it; but if the Devil himself gives better wages, we change our party.” For the honour of my species, as well as of my country, I cannot but suppose these maxims much too general. But as this writer has professedly adopted them in their full extent, I must conclude they may be true so far at least as relates to himself, since it is plain he knows of no exception.
An American
